                 Case 3:16-cv-02954-LB Document 338 Filed 07/12/19 Page 1 of 3


                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA

COURT TRIAL MINUTE ORDER

Case No. 3:16-cv-02954-LB                         Case Name: Grouse River Outfitters Ltd. V Oracle Corp.

Date: July 12, 2019                               Time: 8:32 – 3:03


The Honorable Laurel Beeler

Clerk: Elaine Kabiling                            Court Reporter: JoAnn Bryce / Ana Dub

COUNSEL FOR PLTF: Loren Kieve, Meng Xi and Stephen Susman
COUNSEL FOR DEFT: Sarah Ray, Alicia Jovais, Diana Aguilar and Elyse Greenwald


                                                  Further Trial: July 15, 2019

PROCEEDINGS:
***See Attached Trial Log***


WITNESSES:
Deposition Testimony: Maciek Wronski, Kristen Harder, Troy Hill
Jeff Swan, Branden Jenkins

ADMITTED EXHIBITS:
#359, 202, 216, 243, 57, 351, 208, 209, 210




Case No: 16-cv-2954          Case Name: Grouse River Outfitters Ltd. v Oracle Corporation
                  Case 3:16-cv-02954-LB Document 338 Filed 07/12/19 Page 2 of 3



                                  UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA

                               TRIAL LOG, EXHIBIT and WITNESS LIST

 JUDGE:                               PLAINTIFF ATTORNEY:                    DEFENSE ATTORNEY:
 Laurel Beeler                        Loren Kieve, Stephen Susman,           Sarah Ray, Alicia Jovais, Scott
                                      Meng Xi                                Gattey, Diana Aguilar, Elyse
                                                                             Greenwald
 TRIAL DATE:                          REPORTER(S):                           CLERK:
 07/12/2019                           JoAnn Bryce / Ana Dub                  Elaine Kabiling

 PLF    DEF TIME
 NO.    NO. OFFERED              ID      ADM     DESCRIPTION
                                                 Court and counsel are present in open court. Counsel for the
                 8:32 AM
                                                 Defendant states legal matters as set forth on the record.
                                                 Court, counsel and jury are present in open court. Plaintiff
                 8:35 AM                         rests. Deposition testimony dated 4/10/2019 of MACIEK
                                                 WRONSKI commences.
                                                 Deposition testimony concludes. JEFF SWAN is sworn and
                 9:17 AM
                                                 examined on behalf of the Defendant.
                                                 12/9/2015 emailed from Subu Ganesan to Kevin Rost,
        359      07/12/2019       X        X
                                                 copying Pablo Dacoll, with attachment
                                                 Court receives note from jury, not reported. Cross-
                 9:58 AM
                                                 examination.
 202             07/12/2019       X        X     Grouse River J692523
 216             07/12/2019       X        X     Change Order – Grouse River Outfitters (Internal)
 243             07/12/2019       X        X     Sales Reference – 1211825 Escents Body Products
 57              07/12/2019       X        X     Product Limitations Impacting SCA Customers
                 10:55 AM                        Re-direct examination.
                 11:01 AM                        Re-cross examination.
                 11:03 AM                        Court takes its mid-morning recess.
                                                 Court and counsel are present in open court. Outside the
                 11:16 AM                        presence of the jury, Court and counsel discuss note received
                                                 from jury and scheduling issues as set forth on the record.
                                                 Court, counsel and jury are present in open court.
                 11:38 AM
                                                 Deposition testimony of KRISTEN HARDER commences.
                                                 Deposition testimony concludes. BRANDEN JENKINS is
                 12:13 PM
                                                 sworn and examined on behalf of the Defendant.
                 12:39 PM                        Cross-examination.
 351             07/12/2019       X        X     NetSuite for Retail marketing material, copyright 2013
 208             07/12/2019       X        X     Communication Challenges – Grouse River
 209          07/12/2019           X     X     Communication Challenges – Grouse River
Case No: 16-cv-2954           Case Name: Grouse River Outfitters Ltd. v Oracle Corporation
               Case 3:16-cv-02954-LB Document 338 Filed 07/12/19 Page 3 of 3


                      TRIAL LOG, EXHIBIT and WITNESS LIST CONTINUED

 PLF   DEF DATE/TIME
 NO.   NO. OFFERED           ID     ADM      DESCRIPTION
 210       07/12/2019         X      X       Communication Challenges – Grouse River
                                             Re-direct examination. Witness is thanked and excused.
              12:56 PM
                                             Deposition testimony of TROY HILL commences.
                                             Deposition testimony concludes. The jury is admonished
                                             and the court declares the evening recess. Matter is
              1:22 PM
                                             continued to Monday, July 15, 2019 at 8:30 AM for
                                             Further Jury Trial.
                                             Outside the presence of the jury, court and counsel discuss
              1:24 PM
                                             scheduling and other legal matters as set forth on the record.
              1:28 PM                        Court takes its lunch recess.
                                             Court and counsel are present in open court. Court and
              2:13 PM                        counsel discuss jury instructions, verdict forms and other
                                             legal matters as set forth on the record.
              3:03 PM                        Court adjourned.




Case No: 16-cv-2954       Case Name: Grouse River Outfitters Ltd. v Oracle Corporation
